Citation Nr: 1741932	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  13-00 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for small b-cell lymphomal/chronic lymphocytic leukemia, claimed as leukemia and bone marrow cancer.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1982 to July 1982.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for small b-cell lymphomal/chronic lymphocytic leukemia (claimed as leukemia and bone marrow cancer).

FINDING OF FACT

In a signed, personal appearance verification statement dated in August 2017, and prior to the promulgation of a decision in the appeal, the Veteran stated that he wished to drop all appeal issues, which includes the pending claim of service connection for small b-cell lymphomal/chronic lymphocytic leukemia.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been met with respect to the issue of entitlement to service connection for small b-cell lymphomal/chronic lymphocytic leukemia.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.  At any time before the Board promulgates a decision, an appellant or his or her authorized representative may withdraw a substantive appeal as to any or all issues either on the record at a hearing or in writing.  38 C.F.R. § 20.204.  

In a signed statement dated in August 2017, the Veteran indicated that he wished to withdraw all appeal issues at that time, which included the issue of entitlement to service connection for small b-cell lymphomal/chronic lymphocytic leukemia.  As such, there remains no allegations of error of fact or law for appellate consideration as to this issue.  The Board has no jurisdiction to review the appeal of entitlement to service connection for small b-cell lymphomal/chronic lymphocytic leukemia and it is dismissed. 


ORDER

The appeal of the issue of entitlement to service connection for small b-cell lymphomal/chronic lymphocytic leukemia is dismissed.  




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


